—Appeals by the defendant from two judgments of the County Court, Nassau County (Calabrese, J.), both rendered April 9, 1997, convicting him of robbery in the first degree under Indictment No. 90320, and assault in the second degree and robbery in the first degree (two counts) under Indictment No. 96314, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s contention that the evidence was legally insufficient is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdicts of guilt were not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Rosenblatt, J. P., Miller, Altman and Friedmann, JJ., concur.